On October 27, 1989, in case No. 63,888, respondent was placed on probation with specific conditions of supervision for a period of one year. In re Linn, 245 Kan. 570, 781 P.2d 738 (1989).
Thereafter, an order was entered on May 8, 1990, wherein the parties agreed: (1) to a one-year probation under the supervision of Mel L. Gregory, attorney at law; (2) that such supervised probation would be in effect from April 16, 1990, through April 16, 1991; (3) that one year of unsupervised probation would be in effect from April 16, 1991, through April 16, 1992; (4) that respondent pay restitution in the amount of $810 to complainant; and (5) that respondent pay court costs in the amount of $1,684.87 by April 15, 1992.
On January 18, 1991, in case No. 65,435, pursuant to a separate complaint, this court extended respondent’s probation for a period of one year under the conditions previously imposed in 245 Kan. 570. In re Linn, 248 Kan. 189, 804 P.2d 350 (1991). The court costs assessed to respondent therein totaled $858.41.
On October 8, 1992, this court relieved respondent’s supervising attorney of his responsibility and extended respondent’s probation on an unsupervised basis for a period of one year under the condition that respondent pay court costs totaling $2,443.28. In re Linn, 251 Kan. 613, 840 P.2d 412 (1992).
This court finds that the Disciplinary Administrator has filed a second report verifying that respondent has failed to comply with the condition imposed upon him by this court in that he has not paid any portion of the court costs of $2,443.28. The report indicates that respondent is financially unable to pay the court costs at this time.
It is ordered that respondent James Larry Linn be continued on unsupervised probation for a period of one year from the date *601of this order, conditioned upon his paying court costs of $2,443.28.
Dated this 8th day of October, 1993.
It is further ordered that the Disciplinary Administrator submit a report to this court at the end of one year and, upon receipt of the report, the court will make such further order as justice may require.
It is further ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.